Citation Nr: 0813593	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-14 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 
1995, for service connection for osteoarthritis of the right 
knee.

2.  Entitlement to an effective date prior to November 28, 
1995, for service connection for instability of the right 
knee.

3.  Entitlement to an initial rating higher than 20 percent 
for service-connected degenerative joint disease of the 
lumbar spine.

4.  Entitlement to an initial rating higher than 20 percent 
for service-connected impingement syndrome with degenerative 
joint disease of the right shoulder.

5.  Entitlement to an initial rating higher than 20 percent 
for service-connected impingement syndrome with degenerative 
joint disease of the left shoulder.

6.  Entitlement to an initial rating higher than 10 percent 
for service-connected degenerative joint disease of the right 
hand.

7.  Entitlement to an initial rating higher than 10 percent 
for service-connected degenerative joint disease of the left 
hand.

8.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the right hand.

9.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy of the left hand.

10.  Entitlement to an effective date earlier than December 
28, 1995, for compensation for postoperative residuals of 
left eye cataract excision with implant of an intraocular 
lens.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2000 and February 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In the December 2000 rating 
decision, the RO granted service connection for 
osteoarthritis of the right knee, effective December 28, 
1995, and for instability of the right knee, effective 
November 28, 1995.  The veteran appealed the effective dates 
assigned to the Board.  The Board remanded these claims to 
the RO for further development in December 2003.  Following 
the requested development, the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC) in Washington, D.C., 
confirmed and continued the denial of effective dates earlier 
than those assigned.  Accordingly, those claims remain on 
appeal.

In the February 2003 rating decision, the RO granted service 
connection for several disabilities.  The veteran submitted a 
notice of disagreement in January 2004 pertaining to the 
initial ratings assigned for service connected disorders of 
the lumbar spine, right shoulder, left shoulder, right hand 
and left hand (orthopedic and neurological impairment), and 
with the effective date assigned for establishing 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
postoperative residuals of left eye cataract excision with 
implant of an intraocular lens.

In a statement, received by the RO in January 2004, the 
veteran raised contentions to the effect that increased 
ratings were warranted for his service-connected left and 
right knee disabilities and for his service-connected left 
and right hip disabilities.  He also raised contentions to 
the effect that service connection was warranted for the 
following disorders: A) degenerative joint disease of both 
elbows; B) degenerative joint disease of both hands, 
including his fingers; C) degenerative joint disease of both 
wrists; D) degenerative joint disease of both feet, including 
his arches, toes, and heels; E) degenerative joint disease of 
both ankles; and F) right eye disability.  None of those 
claims have been certified to the Board on appeal, nor have 
they otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over any of those 
claims and they will not be considered below. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2007).  However, 
they are again referred to the RO for appropriate action.

The issues of (1) an effective date prior to prior to 
December 28, 1995, for service connection for osteoarthritis 
of the right knee; (2) an effective date prior to November 
28, 1995, for service connection for instability of the right 
knee; and (3) increased evaluations for service connected 
disorders of the lumbar spine, right shoulder, left shoulder, 
right hand and left hand (orthopedic and neurological 
impairment) being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent eye surgeries performed by VA in 
November 1988 and February 1992.

2.  The veteran filed a service connection claim for an eye 
disorder in November 1993.

3.  The earliest written communication received from the 
veteran indicating that he wished to file a claim for 38 
U.S.C.A. § 1151 benefits for an eye disorder related to VA 
treatment provided in 1988 and 1992 was received on December 
28, 1995.  


CONCLUSION OF LAW

The requirements for an effective date prior to December 28, 
1995, for compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of left eye cataract excision with 
implant of an intraocular lens, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date prior 
to December 28, 1995, for the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of left eye cataract excision with implant of an intraocular 
lens.  In particular, the veteran has requested an effective 
date of November 1988, the date of the first eye surgery.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the earlier effective date issue here on appeal.  
The facts in this case, which involve the assignment of 
effective dates, are not in dispute.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).  Specifically, the Court 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has retained the services of a representative, who 
has presented argument on his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.

Factual Background and Legal Analysis

Generally, the effective date of an award of service 
connection based on a claim received more than one year after 
a veteran's discharge from service will be the later of the 
date of receipt of claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With section 1151 
claims, such as this one, the effective date of an award will 
be (1) the date such injury was suffered if the claim for 
compensation is received within one year of that date, or (2) 
date of receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i)(1).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

In this case, VA medical records show that the veteran 
underwent extracapsular cataract extraction from the left eye 
in November 1988.  Medical records indicate that this surgery 
was complicated by vitreous loss in the anterior chamber.  
Subsequently, in February 1992, the veteran underwent 
secondary implantation of an anterior chamber intraocular 
lens in the left eye.  

In a statement from the veteran, dated and received in 
November 1993, he stated that his eyes had gotten severely 
worse over the years and explained that he had been treated 
in service for welding flash during welding school.  He 
requested that his service medical records be obtained.  

On VA examination conducted in January 1994, the veteran 
complained of tearing eyes and occasional double vision.  
Diagnoses of bilateral pseudo aphakia and peripheral diplopia 
induced by the concave effect of the veteran's glasses were 
made.  Service connection for an eye condition was denied in 
an April 1994 rating action, which was not appealed.   

In a statement from the veteran received on December 28, 
1995, he requested that a compensation claim for a left eye 
disorder be considered and mentioned that eye surgery had 
been performed by VA in 1988 and 1992.  In a July 1997 rating 
action, the RO granted entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left eye condition, 
effective from December 28, 1995, the date of receipt of a 
written claim for § 1151 benefits.  

Under VA law and regulations regarding 38 U.S.C.A. § 1151 
claims, such as this one, the effective date of an award will 
be (a) the date such injury was suffered if the claim for 
compensation is received within one year of that date, or (b) 
date of receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i)(1).  

The veteran maintains that the effective date should be the 
date of either the November 1988 eye surgery or, at least, 
the February 1992 eye surgery.  However, it is clear that no 
compensation claim for an eye disorder was filed within a 
year of either one of those dates, nor does the veteran so 
allege.  Accordingly, there is no basis for the assignment of 
an effective date of November 1988 or February 1992.  
Since it has been determined that a compensation claim under 
38 U.S.C.A. § 1151 was not filed within a year of the date of 
the injury suffered (or in this case the November 1988 and 
February 1992 eye surgeries), the pertinent question is 
whether a claim, formal or informal, for 38 U.S.C.A. § 1151 
benefits was filed prior to December 28, 1995.  The Board 
finds that it was not.

The Board acknowledges that a claim for an eye disorder was 
filed in November 1993.  However, this was clearly a service 
connection claim, referencing a service related injury, 
requesting a review of service medical records, and failing 
to even mention any post-service treatment or either the 1988 
or 1992 VA eye surgeries.  The service connection claim for 
an eye disorder was denied in an April 1994 action, of which 
the veteran was notified in April 1994.  He did not appeal 
that decision, and it became a final decision in April 1995.   

Thereafter, the veteran initially indicated that he wished to 
pursue a 38 U.S.C.A. § 1151 claim in a statement received on 
December 28, 1995.  Prior to December 28, 1995, 
communications from the veteran or his representatives did 
not indicate that he wished to pursue § 1151 compensation.  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
As mentioned herein, a claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155.  The record does not include 
any communication from the veteran or a representative 
received prior to December 28, 1995, that may reasonably be 
construed as an indication he was seeking compensation under 
38 U.S.C.A. § 1151.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the first 
communication received from the veteran indicating that he 
wished to pursue the § 1151 claim was received on December 
28, 1995.  He has already been assigned the earliest possible 
effective date under VA regulations governing effective dates 
for awards based on a claim for compensation under 38 
U.S.C.A. § 1151.  Thus, there is no legal basis for an 
effective date earlier than December 28, 1995.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than December 28, 
1995, for compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of left eye cataract excision with 
implant of an intraocular lens, is denied.


REMAND

The veteran is seeking: (1) an effective date prior to prior 
to December 28, 1995, for service connection for 
osteoarthritis of the right knee; (2) an effective date prior 
to November 28, 1995, for service connection for instability 
of the right knee; and (3) increased evaluations for service 
connected disorders of the lumbar spine, right shoulder, left 
shoulder, right hand and left hand (orthopedic and 
neurological impairment).  Initially, the Board observes that 
both the veteran (in his substantive appeal received in March 
2006) and his representative (in a written brief dated in 
December 2007) have indicated that a remand is necessary with 
respect to the earlier effective date claims pertaining to 
the right knee disabilities.  In this regard, the Board 
agrees that a remand is required inasmuch as actions 
requested in the Board's July 2005 Remand pertaining to the 
earlier effective date claims were not undertaken by the RO.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

By way of explanation, the Board reiterates the information 
provided by the Board in the July 2005 Remand.  Therein, the 
Board noted that in his substantive appeal (VA Form 9), 
received by the RO in October 2002, and in a statement, dated 
in March 2005, the veteran raised contentions to the effect 
that the RO had committed clear and unmistakable error (CUE) 
in its rating action of May 1, 1981.  That rating action 
initially denied the veteran's claim of entitlement to 
service connection for right knee disability.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105 (2007).  The veteran has 
maintained that but for that error, the RO would have granted 
service connection and would have assigned an effective date 
in December 1980, the month the RO received his initial claim 
of entitlement to service connection for right knee 
disability.

In the July 2005 Remand, the Board also explained that a 
claim for an "earlier effective date" for a grant of 
benefits may be predicated on different theories of 
entitlement.  It was noted that there was a distinction, for 
example, between a claim for an earlier effective date based 
on clear and unmistakable error in a prior final RO rating 
decision (a claim that is not itself the subject of the 
appeal to the Board) and a claim for an earlier effective 
date for benefits which have been granted by an RO rating 
decision (which is a claim presently before the Board on 
appeal).  Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 
3.400; see, e.g., Dinsay v. Brown, 9 Vet. App. 79, 87-88 
(1996) (holding that claim for earlier effective date was 
claim of clear and unmistakable error in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (noting that to be awarded earlier effective date, 
veteran must show clear and unmistakable error in RO decision 
disallowing higher rating).

It was observed in the July 2005 Remand, and the Board agrees 
at this time, that a decision on the claim of CUE in the May 
1, 1981, rating action could change the outcome of the 
veteran's claims for an earlier effective date for the grant 
of service connection for osteoarthritis and his instability 
of the right knee.  As such, the CUE claim is inextricably 
intertwined with the earlier effective date claims currently 
on appeal.  For this reason, the CUE question must be 
resolved prior to resolution of the effective date issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Unfortunately, although the Board had previously requested in 
the July 2005 Remand that adjudication of the CUE claim be 
undertaken by the RO/VBA prior to the case returning to the 
Board, that action has not been taken to this point, and 
accordingly a remand is required to complete that action 
pursuant to the aforementioned Stegall case.   

With respect to the appeal of the initial ratings for service 
connected disorders of the lumbar spine, right shoulder, left 
shoulder, right hand and left hand (orthopedic and 
neurological impairment), a remand is required to address 
both due process matters and additional evidentiary 
development.  The VCAA provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  A VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In this case, the veteran has appealed the initial 
evaluations assigned following the grants of service 
connection for the various disabilities.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  However, in this 
case, no notice of the VCAA was provided before service 
connection was granted.

Although notice is not generally required for an appeal of an 
initial rating, for an increased-compensation claim, section 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  If the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

In this case, a letter was sent to the veteran in March 2006 
explaining the general requirements for a claim for an 
increased disability rating, but it does not appear that that 
notice substantially complies with the type of notice 
discussed in the Vazquez-Flores case.  However, recitation of 
the rating criteria for the veteran's service-connected 
disorders was generally provided for the veteran in the 
Statement of the Case issued in February 2006.  Any notice 
defect is cured by actual knowledge on the part of the 
claimant.  "Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).  However, because the Board 
must remand the initial rating claims in this case for other 
reasons specified below, the Board will direct the RO to 
ensure that all duty to assist and notify requirements have 
been met.

The Board also observes that the clinical evidence in this 
case is several years old, and accordingly, it is difficult 
to assess the current level of disability of the veteran's 
service-connected disorders of the lumbar spine, right 
shoulder, left shoulder, right hand and left hand (orthopedic 
and neurological impairment) for purposes of adjudicating the 
initial ratings on appeal, because if later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  For example, the Board points out that the 
most recent VA (or any) examination reports on file are dated 
in 2002 and are now approximately 6 years old.  In addition, 
VA records on file are primarily dated prior to 2001, with a 
handful of VA outpatient records on file dated in July 2002 
and September 2003.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  In this case, the Board believes that 
supplemental information is required prior to the 
adjudication of the claims on appeal, to include obtaining 
more recent medical records and affording the veteran the 
opportunity to report for a VA examination(s) to assess the 
current symptomatology of his lumbar spine, shoulder and hand 
disabilities.  

As a related matter, the Board notes that the increased 
rating claims were all mischaracterized as service connection 
claims in the Statement of the Case issued in February 2006, 
although the discussion of the evidence pertained to the 
increased rating claims.  On readjudication, the RO/VBA is 
requested to correct this error wit the issuance of a 
Supplemental SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
related case law.  This notice should 
include an explanation as to the evidence 
required to support the appeal of the 
initial ratings in this case as outlined by 
the Court for increased rating claims in 
Vazquez-Flores v. Peake, 22 Vet. App 37 
(2008).  As it appears that a notice 
deficiency exists in this case, 
particularly as pertains to the type of 
notice discussed in the Vazquez-Flores 
case, the RO should issue a duty to assist 
letter to the veteran addressing the notice 
requirements discussed therein.

2.  The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his increased rating claims for 
service connected disorders of the lumbar 
spine, right shoulder, left shoulder, 
right hand and left hand (orthopedic and 
neurological impairment) that have not yet 
been associated with the claims folder.  
Appropriate steps should be taken to 
obtain the identified records.

In addition, a specific request for the 
veteran's VA medical (to include radiology 
reports) and hospitalization records 
pertaining to treatment/evaluation for the 
lumbar spine, shoulders and hands dated 
from 2004 forward, should be requested.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his degenerative joint disease of the 
lumbar spine, with low back pain.  The 
examiner should be provided with the 
appropriate examination worksheets, if 
any, or other methods currently employed 
by VA to ensure that the examiner will 
address any aspects of the former and 
revised rating criteria, effective prior 
to and since September 2002 and September 
2003, which need to be specifically 
addressed by an examiner in assessing the 
impairment resulting from the veteran's 
back disorder.  VA should forward the 
claims file to the examiner for review and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
All studies deemed necessary to accurately 
evaluate the veteran's back disability 
should be performed, to include X-rays and 
range of motion studies in degrees.

In reporting range of motion, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The 
examiner should identify normal ranges of 
back motion and then state the veteran's 
actual passive and active ranges of low 
back motion in degrees.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected degenerative 
joint disease of the lumbar spine, to 
include indications of radiculopathy or 
muscle spasm.  Any indications of abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis should be noted.  The examiner 
should elicit history concerning, if any, 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of such. 
The rationale for all opinions expressed 
should also be provided.  

4.  A VA examination of the shoulders 
bilaterally should also be conducted.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
reflect discussion of his documented 
medical history and assertions.  All 
indicated tests and studies (including X-
ray films) should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's shoulders.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
The physician should also indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
shoulders due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the 
shoulders.

The examiner should indicate as to each 
side (a) whether motion of the arm is 
possible to the shoulder level, or to 
midway between the side and shoulder 
level, or is limited to 25 degrees from 
the side; and (b) whether there is 
ankylosis of the scapulohumeral 
articulation, and if so, whether the 
ankylosis is favorable, intermediate 
between favorable and unfavorable, or 
unfavorable.
The examination should also clarify which 
shoulder represents the veteran's major or 
minor upper extremity.  The examiner 
should set forth all examination findings, 
together with the complete rationale for 
all conclusions reached, in a printed 
(typewritten) report.

5.  The RO should afford the veteran a 
comprehensive examination to assess the 
orthopedic and neurological symptomatology 
related to the veteran's service connected 
disorders of both hands, characterized as 
degenerative joint disease and peripheral 
neuropathy.  The veteran's claims folder, 
and a copy of this remand, should be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  All indicated tests and 
studies (including X-ray films) should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner must determine and document 
which of the veteran's hands is his 
dominant hand, and ascertain whether, and 
to what extent, the veteran's hand 
disorders manifest any complete or 
incomplete paralysis.  Symptoms including 
the degree of sensory loss; and loss of 
motion, function and grip strength should 
be documented.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's hands.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The physician should also 
indicate whether, and to what extent, the 
veteran experiences likely functional loss 
of the hands due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the hands.

6.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report(s) 
must be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must develop and adjudicate the 
question of whether the May 1, 1981, 
rating action, which denied entitlement to 
service connection for right knee 
disability, must be reversed or amended on 
the basis of CUE.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  If CUE is not found in 
the May 1, 1981, rating action, the 
veteran must be notified of that decision, 
as well as his appellate rights.  If the 
RO receives a timely NOD with respect to 
the CUE decision, the RO must issue the 
veteran a SOC.  The veteran must be 
notified of all the steps necessary to 
perfect an appeal with respect to that 
issue, and he must be afforded an 
opportunity to do so.  38 U.S.C.A. § 7105 
(West 2002).  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

8.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his increased 
rating claims must be readjudicated to 
include consideration of all of the 
pertinent evidence added to the record 
since the issuance of the SOC in February 
2006.  If any claim is not resolved to the 
appellant's satisfaction, the RO should 
provide the appellant and his 
representative a SSOC and an appropriate 
period of time should be allowed for 
response.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


